FILED IN
                                                             12th COURT OF APPEALS
                     NACOGDOCHES COUNTY                           TYLER, TEXAS
                                 District Clerk              9/19/2016 1:28:41 PM
                            Loretta Cammack                         PAM ESTES
                                                                      Clerk
September 19, 2016


Honorable Cathy S. Lusk, Clerk
Twelfth Court of Appeals
1517 W. Front St., Ste 354
Tyler, Texas 75702


In Re: Case Number: F1521643 Schanda Handy

Dear Ms. Lusk,

Enclosed please find the Mandate in the above numbered and styled case.
Thank you for your time and courtesies.

Yours Very Truly,


Loretta Cammack
District Clerk
Nacogdoches County, Texas

Laurie Hood
By: Laurie Hood Deputy District Clerk




                         101 West Main Street, Room 120
                             Nacogdoches, TX 75961
                       (936) 560-7730 ▪ (936) 560-7839 Fax
                         lcammack@co.nacogdoches.tx.us
                      THE STATE OF
                         MANDATE                                              t 6 SEP I9 PH I: 19
                     *********************************************l1       .
                                                                 ,;'~.'(~~~-... ,~~
                                                                                      DlSTJUCT Ct.f.m(

TO THE 145TH DISTRICT COURT OF NACOGDOCHES COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 3rd
day of August, 2016, the cause upon appeal to revise or reverse your judgment between

                             THE STATE OF TEXAS, Appellant

                       NO. 12-16-00127-CR; Trial Court No. F1521643

                                     By per curiam opinion.

                                 SCHANDA HANDY, Appellee

was determined; and therein our said Court made its order in these words:

        "THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion to dismiss be granted and the appeal be dismissed, and that the
decision be certified to the court below for observance."
        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 141h day of September, 2016.


                       PAM ESTES, CLERK
                                                                                                                                 J·lLb CUPY




CHIEF jUSTICE                                                                                                                   CLERK
)AMES T. WORTHEN                                                                                                                PAM ESTES

                                               TwELFTH COURT OF APPEALS
jUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     MARGARET HUSSEY
GREG NEELEY




         September 14, 2016


         Ms. Loretta Cammack
         District Clerk
         101 West Main Street
         Room 120
         Nacogdoches, TX 75961
         *DELIVERED VIA E-MAIL*

         RE:        Case Number:                            12-16-00127-CR
                    Trial Court Case Number:                Fl521643

         Style:     The State ofTexas
                    v.
                    Schanda Handy

         Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         Mandate issued in the above cause. When the District or County Clerk has executed the
         Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         information below and to return the attached copy to this office.

         Very truly yours,

         PAM ESTES, CLERK




         C Ms. Carolyn Gilcrease (DELIVERED VIA E-MAIL)
         C Mr. Sean Hightower (DELIVERED VIA E-MAIL)


         Mandate executed on j'f+lt day of                       &.pt'Pvh ber                       '2016.

         Brief explanation of action taken:_                ftpt.J_&;t/_ 1~ di61hi~                                                 -_    -~

                                      ~~ ~                                            1
                                                                                              ~till}- District/C"""'J' Clerk
                         1517WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 o TI!L: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us